BARTLETT, J.
(dissenting). —I agree with Judge CULLEN, that the judgment in the former action was not a bar to the maintenance of the present suit. It seems to me, however, that the *626plaintiff’s acquiescence in that judgment is not so clearly established as conclusively to deprive him of the right to rescind. While he complied with the judgment, he may be able to show that he did so under circumstances of compulsion which prevent that compliance from being in any real sense an election on his part. I think a new trial should be granted.